                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
            CHAMBERS OF                                                 U.S. Courthouse
         TIMOTHY J. SULLIVAN                                         6500 Cherrywood Lane
   UNITED STATES MAGISTRATE JUDGE                                   Greenbelt, Maryland 20770
   MDD_TJSchambers@mdd.uscourts.gov                                      (301) 344-3593

                                       October 24, 2018

LETTER TO COUNSEL:

       Re:      William Jackson v. The Standard Fire Insurance Company
                Civil Case No. TDC-17-1612

Dear Counsel:

        Pending before the Court is Plaintiff William Jackson’s (“Jackson”) Motion for
Protective Order (ECF No. 50).1 Having considered the submissions of the parties (ECF Nos. 50,
51, and 52), I find that a hearing is unnecessary. See Loc. R. 105.6. For the reasons set forth
below, Jackson’s Motion for Protective Order is GRANTED IN PART and DENIED IN
PART. Defendant The Standard Fire Insurance Company’s (“Travelers”) request for fees (ECF
No. 51 at 16) is DENIED.

       Rule 501 of the Federal Rules of Evidence provides that “in a civil case, state law
governs privilege regarding a claim or defense for which state law supplies the rule of decision.”
Accordingly, Maryland law, which supplies the rule of decision in this diversity case, governs
the applicability of the attorney-client privilege. Maryland has “adopted Wigmore’s test for
deciphering the existence and scope of an attorney-client privilege”:

       (1) Where legal advice of [any] kind is sought, (2) from a professional legal
       adviser in his capacity as such, (3) the communications relating to that purpose,
       (4) made in confidence, (5) by the client, (6) are at his insistence permanently
       protected, (7) from disclosure by himself or by the legal adviser, (8) except the
       protection [may] be waived.

Greenberg v. State, 421 Md. 396, 409 (2011) (internal citations omitted).2 “The party who is
resisting discovery and is asserting a protective privilege bears the burden of establishing its
existence and applicability.” E.I. du Pont de Nemours & Co. v. Forma-Pack, Inc., 351 Md. 396,
406 (1998).


       1
         On May 11, 2018, Judge Chuang referred this case to me for all discovery and related
scheduling matters. (ECF No. 39.)
       2
         The Fourth Circuit applies the same test. See Mayor & City Council of Baltimore v.
Unisys Corp., No. CV JKB-12-614, 2014 WL 12738272, at *2 (D. Md. June 6, 2014) (citing
United States v. Tedder, 801 F.2d 1437, 1441 (4th Cir. 1986)).
        Jackson asserts that 28 documents (hereinafter, the “withheld documents”) that are
responsive to Travelers’ discovery requests are protected from disclosure by the attorney-client
privilege. (ECF No. 50.) Jackson states that after he discovered the water damage at issue in this
case, but before retaining the law firm of Futrovsky, Forster & Scherr, Chartered, he “sought
advice and counsel from a Maryland-barred attorney, Ms. Jasmine Dabney [(“Dabney”)] . . .
concerning the water loss and the resulting claim with Travelers.” (ECF No. 50 at 2.) He argues
that the advice that Dabney has given him throughout this case has been sought by him and
provided by her in her capacity as an attorney.

        Travelers argues that the withheld documents are not protected by the attorney-client
privilege because Jackson’s communications with Dabney were not primarily for the purpose of
obtaining legal services. (ECF No. 51 at 1.) Instead, Jackson’s communications with Dabney
related to the business services that she provided as the proprietor of 2J Enterprises, LLC, in the
context of Jackson and Dabney’s landlord-tenant relationship, and regarding matters of a
personal nature between Jackson and Dabney. (Id. at 3-5.) Travelers also points to Jackson’s
equivocal statements regarding his understanding of whether Dabney was acting in her capacity
as a “legal adviser.” (Id. at 5.)

        The Court has considered the parties’ arguments and has conducted an in camera review
of the withheld documents.3 The Court’s ruling is as follows.

        With a few exceptions, all of the email communications authored by Todd Forster or
Scott Futrovsky (Jackson’s retained attorneys in this case) are protected from disclosure by the
attorney-client privilege. These communications were clearly transmitted by Forster and
Futrovsky in their capacity as professional “legal advisers.” The emails concern Jackson’s
lawsuit against Travelers and were created in connection with Jackson’s retention of Forster and
Futrovsky for legal advice and representation. Because of the unique nature of Dabney’s
relationship with Jackson, I do not find that the inclusion of Dabney on the emails authored by
Forster or Futrovsky amounted to a waiver.4 It is clear to the Court, from a review of Jackson’s
       3
          On August 6, 2018, the Court ordered Jackson to “send a copy of all purportedly
privileged communications” to the undersigned for in camera review. (ECF No. 49.)
        4
          Regarding the issue of waiver, Travelers also argues that Jackson’s “disclosure of the
contents of his conversations with his attorney on December 29, 2018, to a representative,
Justine Gale, of a contents restoration company retained by Travelers” amounted to a waiver of
the attorney-client privilege. (ECF No. 51 at 16.) Travelers is referring to Jackson’s comments
that “he was instructed by his [attorney] that no contractor is allowed to open any
drawers/cabinets” in connection with a restoration estimate. (ECF No. 51-11 at 2.) Jackson’s
disclosure of the fact that he was instructed by his attorney to deny access to a full inspection of
his residence does not amount to a waiver. In making this disclosure, Jackson did not disclose
any confidential communications or legal analysis, but instead only disclosed his attorney’s
conclusion and ultimate advice on an issue. See Trustees of Elec. Workers Local No. 26 Pension
Tr. Fund v. Tr. Fund Advisors, Inc., 266 F.R.D. 1, 10 (D.D.C. 2010) (“[M]erely disclosing non-
privileged communications with an attorney does not thereby waive privileged ones.”) (quoting 1
Edna Selan Epstein, The Attorney–Client Privilege and the Work–Product Doctrine 524 (5th ed.
2007)).

                                                 2
submissions and a review of the withheld documents themselves, that Forster and Futrovsky
included Dabney as a recipient of the emails in her capacity as a “legal adviser” to Jackson. The
same is true for the January 16, 2018, email from Jackson. Accordingly the withheld documents
listed on the table below are protected from disclosure by the attorney-client privilege. Jackson’s
Motion is granted as to the following documents5:

Author               Date and Time                      Subject
Forster              July 18, 2016; 4:11 p.m.           Conversation with Ed Cameron –
                                                        Atlantic Estimating
Forster              December 6, 2016; 9:29 a.m.        FW: Status U7V7985/Jackson
Forster              December 7, 2016; 2:26 p.m.6       FW: Status U7V7985/Jackson
Forster              December 7, 2016; 2:33 p.m.        RE: Status U7V7985/Jackson
Forster              January 4, 2017; 4:28 p.m.         RE: Status
                                                        U7V7985/JacksonBarfield,Ashanti
Forster              April 18, 2017; 4:28 p.m.          RE: William Jackson – Draft Complaint
Forster              April 19, 2017; 5:30 p.m.          RE: William Jackson – Draft Complaint
Forster              April 21, 2017; 11:19 a.m.         RE: William Jackson – Amended (Draft)
                                                        Complaint
Forster              June 14, 2017; 3:58 p.m.           FW: Activity in Case 8:17-cv-01612-
                                                        TDC Jackson v. The Standard Fire
                                                        Insurance Company Notice of Removal
Forster              June 16, 2017; 6:14 p.m.           Re: Activity in Case 8:17-cv-01612-TDC
                                                        Jackson v. The Standard Fire Insurance
                                                        Company Notice of Removal
Forster              July 24, 2017; 3:46 p.m.           FW: Jackson v. The Standard Fire
                                                        Insurance Company, TDC 17-1612
Forster              January 12, 2017; 12:01 p.m.       RE: Water Pressure at 12627 Prestwick
Jackson              January 16, 2018; 10:58 p.m.       Jacuzzi toilet info request
Forster              February 15, 2018; 2:05 p.m.       RE: Past Due Balance

        The withheld documents listed on the following table are not protected by the attorney-
client privilege. Some of these documents only concern matters not encompassed within the
privilege, including the existence of the attorney-client relationship and fee arrangements. See
Chesek v. Jones, 406 Md. 446, 463, 959 A.2d 795, 805 (2008) (“Ordinarily fee arrangements are
not within the scope of attorney-client privilege because revealing such information generally
does not expose confidential communication between the attorney and client.”) Others concern
the scheduling of meetings, and the confirmation of the receipt of emails that are not themselves
privileged. These communications reflect the “structural framework” of the attorney-client
relationship, not the substance of confidential communications. See generally Cohen v. Uniroyal,


          5
         Unless indicated otherwise, the Court’s findings apply to the entire document, including
attachments and earlier messages included on the email chain.
       6
         The earlier communications contained in this email thread are not privileged. These
communications are between Forster and third parties. This document should be redacted so that
the non-privileged communications are produced to Travelers.
                                                  3
Inc., 80 F.R.D. 480, 483 (E.D. Pa. 1978) (noting that “the attorney-client privilege does not
foreclose inquiry into the general nature of the lawyer's activities on behalf of a client, conditions
of the lawyer's employment or any other external trappings of the relationship”); see also
Condon v. Petacque, 90 F.R.D. 53, 54 (N.D. Ill. 1981) (“The privilege does not foreclose inquiry
into the fact of representation itself or the dates upon which services are rendered as long as the
substance of the attorney-client relationship is shielded from disclosure.”). Although these
documents are probably not relevant to any claims or defenses in this case under Rule 26(b),
Jackson will be required to produce them to Travelers, along with any attachments, in order to
further the Court’s interest in transparency. Jackson’s motion is denied as to the documents listed
below and any attachments thereto:

Author               Date and Time                        Subject
Forster              March 25, 2016; 3:05 p.m.            Jackson Retainer v2.pdf
Forster              March 25, 2016; 6:08 p.m.            Jackson Retainer v3.pdf
Forster              April 13, 2016; 12:50 p.m.           Contact Information
Forster              November 17, 2016; 10:18 a.m.        RE: William Jackson – Travelers Claim
                                                          for Personal Property (1 of 3)
Forster              July 6, 2017; 12:50 p.m.             Update
Forster              August 14, 2017; 12:26 p.m.          FW: Activity in Case 8:17-cv-01612-
                                                          TDC Jackson v. The Standard Fire
                                                          Insurance Company Order for Settlement
                                                          Conference

       The Court is unable to conclude whether the following document is privileged. For the
email titled “RE: Contact Information,” Jackson is directed to produce to the Court the
attachment titled “Timeline.doc,” which was not included with his ex parte submission. The
Court will review this document in camera. Jackson’s Motion is held sub curia as to the
following document:

Author               Date and Time                        Subject
Forster              April 13, 2016; 1:37 p.m.            RE: Contact Information

        The circumstances surrounding Dabney’s involvement in this case are rather uncommon.
As Travelers points out, Dabney’s relationship with Jackson is multi-faceted. (ECF No. 51 at 3-
5.) She is Jackson’s friend, his landlord, his business contractor, his traveling companion, and his
legal advisor. Jackson did not retain Dabney as his attorney in this case, and Dabney did not
enter into a typical attorney-client relationship with Jackson by signing a retainer agreement and
entering her appearance in a case. Nonetheless, it is clear from Jackson’s submissions and the
content of the documents reviewed in camera that Jackson sought Dabney’s professional legal
advice and that Dabney did, in fact, provide Jackson and his retained counsel with her advice.
Under these circumstances, the communications authored by Dabney in which she provided legal
advice to Jackson and his retained counsel are protected from disclosure by the attorney-client
privilege. Jackson’s Motion is granted as to the documents below:

Author               Date and Time                        Subject
Dabney               April 18, 2017; 2:01 p.m.            William Jackson – Draft Complaint

                                                  4
Dabney               April 21, 2017; 11:15 a.m.         William Jackson – Amended (Draft)
                                                        Complaint
Dabney               April 21, 2017; 3:55 p.m.          Fwd: Mail with GoodReader attachments
                                                        Complete Policy
Dabney               June 16, 2017; 6:00 p.m.           Re: Activity in Case 8:17-cv-01612-TDC
                                                        Jackson v. The Standard Fire Insurance
                                                        Company Notice of Removal

        Other communications authored by Dabney are not privileged. One of these emails, titled
“Re: Update,” concerns a scheduling matter. Three of the emails concern an inventory of
Jackson’s damaged personal property. These emails were not sent by Dabney in her professional
legal capacity. Because these communications are not privileged, they must be produced to
Travelers. Jackson’s motion is denied as to the following documents and any attachments
thereto:

Author               Date and Time                      Subject
Dabney               November 16, 2016; 10:03 p.m.      William Jackson – Travelers Claim for
                                                        Personal Property (1 of 3)
Dabney               November 16, 2016; 10:06 p.m.      William Jackson – Travelers Claim for
                                                        Personal Property (2 of 3)
Dabney               November 16, 2016; 10:08 p.m.      William Jackson – Travelers Claim for
                                                        Personal Property (3 of 3)
Dabney               July 7, 2017; 1:51 p.m.            Re: Update

        Jackson shall produce to Travelers copies of the all of the withheld documents that are
not privileged within fourteen (14) days of the date of this Order. As soon as practicable, Jackson
shall produce to my chambers (mdd_TJSchambers@mdd.uscourts.gov) a copy of the attachment
to the April 13, 2016 email titled “Timeline.doc” so that the document can be reviewed in
camera. Because a majority of the documents at issue were withheld by Jackson based on
arguments that are substantially justified, I decline to order Jackson to pay the fees incurred by
Travelers in connection with the Motion.

      For the reasons set forth above, Jackson’s Motion for Protective Order (ECF No. 50) is
GRANTED IN PART and DENIED IN PART. Travelers’ request for fees (ECF No. 51 at 16)
is DENIED.

       Although informal, this letter constitutes an Order of the Court and shall be docketed
accordingly.

                                                      Sincerely yours,


                                                             /s/
                                                      Timothy J. Sullivan
                                                      United States Magistrate Judge


                                                  5
